DETAILED ACTION
This action is in response to claims filed 02 August 2022 for application 15/971884 filed 04 May 2018. Currently claims 1-32 are pending. This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 10, 11, 14-17, 19-23, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (AxNN: Energy-Efficient Neuromorphic Systems using Approximate Computing)(hereinafter “Venkat”) in view of Zhou et al. (DOREFA-NET: TRAINING LOW BITWIDTH CONVOLUTIONAL NEURAL NETWORKS WITH LOW BITWIDTH GRADIENTS).

Regarding claim 1, Venkat discloses: A system comprising: 
at least one numerical computation circuit to compute gradients based on a loss value (“Knowing the respective error contributions, the network parameters associated with each neuron are modulated such that the error at its output is reduced. Mathematically, the parameter update process is formulated as a gradient descent optimization problem as shown in Equation 1.” P29 first ¶, Eq 1, note: error is interpreted as loss); and 
a reduced precision selector coupled to the at least one numerical computation circuit, the reduced precision selector controlling the at least one numerical computation circuit to selectively operate in reduced precision computation mode (“First, it utilizes backpropagation to characterize the importance of each neuron in the NN and identify those that impact output quality the least. Next, the AxNN is created by selectively replacing less significant neurons in the network with approximate versions that are more energy-efficient. Towards this end, we utilize precision scaling, a popular approximate design technique, and modulate the precisions of the inputs and the weights of the neurons to realize versions with different accuracy vs. energy trade-offs.” P27 last ¶); 
wherein the at least one numerical computation circuit is to further scale the loss value when adjusting weights based on gradients (“Based on the above insight, we propose a resilience characterization procedure that involves the following operations. For each instance in the training dataset, the error at the output of the neural network is computed using forward propagation. Next, the errors are propagated back to the outputs of individual neurons and their average error contribution over all inputs in the training set is obtained. The neurons are then sorted based on the magnitude of their average error contribution, and a pre-determined threshold is used to classify them as resilient or sensitive. We note that, unlike the actual training process, the network parameters are not altered during the resilience characterization step.” P29 §4.1.1 ¶2, “In this work, we utilize precision scaling, a popular technique in which the precisions (bit-widths) of the input operands and the neuron weights are modulated based on their degree of resilience.” P29 §4.1.2, note: error values and weight updates are effectively scaled when a neuron is identified as resilient)

However, Venkat does not explicitly disclose: gradients computed using the reduced precision mode.

Zhou teaches: gradients computed using the reduced precision mode (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” abstract).

Venkat and Zhou are in the same field of endeavor of neural networks and are analogous. Venkat discloses a neural network computation circuit that uses multiple precision modes. Zhou teaches scaling gradients for reduced precision neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiple precision mode of Venkat by also scaling gradients as taught by Zhou. One would have been motivated as the reduced gradient bitwidths use less processing power without significantly impacting accuracy (Zhou Abstract).

Regarding claim 5, Venkat discloses: The system of claim 1, further including at least one processor to automatically select a scaling factor for each iteration of training of one or more neural networks based on a largest magnitude weight gradient determined in a last iteration (“First, it utilizes backpropagation to characterize the importance of each neuron in the NN and identify those that impact output quality the least. Next, the AxNN is created by selectively replacing less significant neurons in the network with approximate versions that are more energy-efficient. Towards this end, we utilize precision scaling, a popular approximate design technique, and modulate the precisions of the inputs and the weights of the neurons to realize versions with different accuracy vs. energy trade-offs.” P27 last ¶).

Regarding claim 10, Venkat discloses: The system of claim 1, wherein the at least one numerical computation circuit performs weight updates by combining the gradients with a further parameter that is adjusted based on the scaling (“α denotes the learning rate” p29 ¶1).

Regarding claim 11, Venkat discloses: The system of claim 10, wherein the parameter comprises learning rate (“α denotes the learning rate” p29 ¶1).

Regarding claim 14, Venkat discloses: A process of training a deep neural network comprising: 
(a) forward processing data through the deep neural network to develop a loss value (“Based on the above insight, we propose a resilience characterization procedure that involves the following operations. For each instance in the training dataset, the error at the output of the neural network is computed using forward propagation. Next, the errors are propagated back to the outputs of individual neurons and their average error contribution over all inputs in the training set is obtained. The neurons are then sorted based on the magnitude of their average error contribution, and a pre-determined threshold is used to classify them as resilient or sensitive. We note that, unlike the actual training process, the network parameters are not altered during the resilience characterization step.” P29 §4.1.1 ¶2); 	
(b) scaling the loss value by a scale factor P29 §4.1.1 ¶2; 
(c) back propagating the scaled loss value through the deep neural network to compute gradients P29 §4.1.1 ¶2; and 
(d) adjusting weights of the deep neural network (“Knowing the respective error contributions, the network parameters associated with each neuron are modulated such that the error at its output is reduced. Mathematically, the parameter update process is formulated as a gradient descent optimization problem as shown in Equation 1.” P29 first ¶, Eq 1, note: error is interpreted as loss)

Venkat does not explicitly disclose: based on the computed gradients.
Zhou teaches: based on the computed gradients. (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” abstract).

Regarding claim 15, Venkat does not explicitly disclose: The process of claim 14, wherein the adjusting includes reducing the computed gradients by the scale factor before using them to adjust the weights.

Zhou teaches: wherein the adjusting includes reducing the computed gradients by the scale factor before using them to adjust the weights (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” abstract).

Regarding claim 16, Venkat does not explicitly disclose: The process of claim 14, further including computing the gradients using reduced precision.

Zhou teaches: further including computing the gradients using reduced precision (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” abstract).

Regarding claim 17, Venkat does not explicitly disclose: The process of claim 14, further including computing the gradients at a lower precision than is used for at least some computations associated with the forward processing of training data.

Zhou teaches: further including computing the gradients at a lower precision than is used for at least some computations associated with the forward processing of training data (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” abstract).

Regarding claim 19, Venkat discloses: A non-transitory memory storing instructions that when executed by at least one processor control the at least one processor to perform steps comprising: 
(a) processing data with a deep neural network to develop a loss value (“Based on the above insight, we propose a resilience characterization procedure that involves the following operations. For each instance in the training dataset, the error at the output of the neural network is computed using forward propagation. Next, the errors are propagated back to the outputs of individual neurons and their average error contribution over all inputs in the training set is obtained. The neurons are then sorted based on the magnitude of their average error contribution, and a pre-determined threshold is used to classify them as resilient or sensitive. We note that, unlike the actual training process, the network parameters are not altered during the resilience characterization step.” P29 §4.1.1 ¶2); 
(b) scaling the loss value by a scale factor P29 §4.1.1 ¶2; 
(c) back propagating the scaled loss value through the deep neural network to compute gradients P29 §4.1.1 ¶2; and 
(d) adjust weights of the deep neural network (“Knowing the respective error contributions, the network parameters associated with each neuron are modulated such that the error at its output is reduced. Mathematically, the parameter update process is formulated as a gradient descent optimization problem as shown in Equation 1.” P29 first ¶, Eq 1, note: error is interpreted as loss).

Zhou teaches: using the computed gradients (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” abstract).

Regarding claim 20, Venkat discloses: A mixed precision computing component comprising: 
at least one numerical computation circuit capable of operating in a reduced precision mode (“Based on the above insight, we propose a resilience characterization procedure that involves the following operations. For each instance in the training dataset, the error at the output of the neural network is computed using forward propagation. Next, the errors are propagated back to the outputs of individual neurons and their average error contribution over all inputs in the training set is obtained. The neurons are then sorted based on the magnitude of their average error contribution, and a pre-determined threshold is used to classify them as resilient or sensitive. We note that, unlike the actual training process, the network parameters are not altered during the resilience characterization step.” P29 §4.1.1 ¶2); 
wherein the at least one numerical computation circuit is to further perform computations associated with processing data through a deep neural network to develop a loss value P29 §4.1.1 ¶2; and 
when operating in the reduced precision mode, the at least one numerical computation circuit is to further perform computations associated with back propagating the loss value through the deep neural network (P29 §4.1.1 ¶2, “First, it utilizes backpropagation to characterize the importance of each neuron in the NN and identify those that impact output quality the least. Next, the AxNN is created by selectively replacing less significant neurons in the network with approximate versions that are more energy-efficient. Towards this end, we utilize precision scaling, a popular approximate design technique, and modulate the precisions of the inputs and the weights of the neurons to realize versions with different accuracy vs. energy trade-offs.” P27 last ¶).

However, Venkat does not explicitly disclose: to compute gradients for weight updates, and to further scale the loss value.

Zhou teaches: to compute gradients for weight updates, and to further scale the loss value (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” abstract).

Regarding claim 21, Venkat discloses: The component of claim 20, wherein the numerical computation circuit is configured to develop the loss value using the reduced precision mode, and to compute weight updates using other than said reduced precision mode (P29 §4.1.1 ¶2, “First, it utilizes backpropagation to characterize the importance of each neuron in the NN and identify those that impact output quality the least. Next, the AxNN is created by selectively replacing less significant neurons in the network with approximate versions that are more energy-efficient. Towards this end, we utilize precision scaling, a popular approximate design technique, and modulate the precisions of the inputs and the weights of the neurons to realize versions with different accuracy vs. energy trade-offs.” P27 last ¶).

Regarding claim 22, Venkat discloses: A computing arrangement comprising: a computer to perform computations associated with processing data through a deep neural network to develop a loss value and to further perform computations associated with back propagating the loss value through the deep neural network to compute gradients for weight updates (P29 §4.1.1 ¶2, “First, it utilizes backpropagation to characterize the importance of each neuron in the NN and identify those that impact output quality the least. Next, the AxNN is created by selectively replacing less significant neurons in the network with approximate versions that are more energy-efficient. Towards this end, we utilize precision scaling, a popular approximate design technique, and modulate the precisions of the inputs and the weights of the neurons to realize versions with different accuracy vs. energy trade-offs.” P27 last ¶).

However, Venkat does not explicitly disclose:  wherein the computer is to further scale the loss value and to modify the computed gradients and/or at least one process that operates on the computed gradients to take a factor to scale the loss value into account.

Zhou teaches: wherein the computer is to further scale the loss value and to modify the computed gradients and/or at least one process that operates on the computed gradients to take a factor to scale the loss value into account (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” Zhou abstract).

Regarding claim 23, Venkat discloses: A method comprising: inputting a first hyperparameter specifying a scale factor for to scaling scale loss values … and inputting a second hyperparameter that compensates a weight update (“In this work, we utilize precision scaling, a popular technique in which the precisions (bit-widths) of the input operands and the neuron weights are modulated based on their degree of resilience.” P29 §4.1.2)

Venkat does not explicitly disclose: to compute gradients based, at least in part, on a computer format;

Zhou teaches: to compute gradients based, at least in part, on a computer format (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” Zhou abstract).

Regarding claim 30, Venkat discloses: A method comprising : training at a first precision to develop loss “Based on the above insight, we propose a resilience characterization procedure that involves the following operations. For each instance in the training dataset, the error at the output of the neural network is computed using forward propagation. Next, the errors are propagated back to the outputs of individual neurons and their average error contribution over all inputs in the training set is obtained. The neurons are then sorted based on the magnitude of their average error contribution, and a pre-determined threshold is used to classify them as resilient or sensitive. We note that, unlike the actual training process, the network parameters are not altered during the resilience characterization step.” P29 §4.1.1 ¶2); scaling the loss P29 §4.1.1 ¶2.

However, Venkat does not explicitly disclose: computing gradients at a second precision lower than the first precision; and
reducing magnitude of the computed gradients based, at least in part, on the scaled loss.

Zhou teaches: computing gradients at a second precision lower than the first precision P29 §4.1.1 ¶2(“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” Zhou abstract); and 
reducing magnitude of the computed gradients based, at least in part, on the scaled loss (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” Zhou abstract).

Regarding claim 32, Venkat does not explicitly disclose: The component of claim 20, wherein the scaling compensates for a magnitude component of the computed gradients due to said scaling.

Zhou teaches: wherein the scaling compensates for a magnitude component of the computed gradients due to said scaling (“We propose DoReFa-Net, a method to train convolutional neural networks that have low bitwidth eights and activations using low bitwidth parameter gradients. In particular, during backward pass, parameter gradients are stochastically quantized to low bitwidth numbers before being propagated to convolutional layers. As convolutions during forward/backward passes can now operate on low bitwidth weights and activations/gradients respectively, DoReFa-Net can use bit convolution kernels to accelerate both training and inference.” abstract).

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Venkataramani et al. (AxNN: Energy-Efficient Neuromorphic Systems using Approximate Computing)(hereinafter “Venkat”) in view of Zhou et al. (DOREFA-NET: TRAINING LOW BITWIDTH CONVOLUTIONAL NEURAL NETWORKS WITH LOW BITWIDTH GRADIENTS) and further in view of Neelakantan et al. (ADDING GRADIENT NOISE IMPROVES LEARNING FOR VERY DEEP NETWORKS)(hereinafter “Neela”).

Regarding claims 12, Venkat does not explicitly disclose: The system of claim 10, wherein the parameter comprises gradient clipping threshold.

Neela teaches: wherein the parameter comprises gradient clipping threshold (“Next, we experiment with clipping the gradients with two threshold values: 100 and 10 (Table 1, Experiment 2, and 3). Here, we find training with gradient noise is insensitive to the gradient clipping values. By tuning the clipping threshold, it is possible to get comparable accuracy without noise for this problem.” P3 last ¶).

Venkat, Zhou and Neela are in the same field of endeavor of neural networks and are analogous. Venkat discloses a neural network computation circuit that uses multiple precision modes. Zhou teaches scaling gradients for reduced precision neural networks. Neela teaches gradient clipping. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiple precision mode neural network of Venkat and Zhou with the gradient clipping as taught by Neela to yield predictable results of increased performance. 

Regarding claims 25, Venkat does not explicitly disclose: The method of claim 23 wherein the compensating comprises modifying a learning rate in accordance with the second hyperparameter.

Neela teaches: wherein the compensating comprises modifying a learning rate in accordance with the second hyperparameter (“In this experiment, we add gradient noise sampled from a Gaussian distribution with mean 0, and decaying variance according to the schedule in Equation (1) with η = 0.01. We train with SGD without momentum, using the fixed learning rates of 0.1 and 0.01. Unless otherwise specified, the weights of the network are initialized from a Gaussian with mean zero, and standard deviation of 0.1, which we call Simple Init.” P3 §4.1 ¶2).

Venkat, Zhou and Neela are in the same field of endeavor of neural networks and are analogous. Venkat discloses a neural network computation circuit that uses multiple precision modes. Zhou teaches scaling gradients for reduced precision neural networks. Neela teaches modifying a learning rate. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiple precision mode neural network of Venkat and Zhou with modifying a learning rate as taught by Neela to yield predictable results of increased performance.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Venkataramani et al. (AxNN: Energy-Efficient Neuromorphic Systems using Approximate Computing)(hereinafter “Venkat”) in view of Zhou et al. (DOREFA-NET: TRAINING LOW BITWIDTH CONVOLUTIONAL NEURAL NETWORKS WITH LOW BITWIDTH GRADIENTS) and further in view of Zur et al. (Noise injection for training artificial neural networks: A comparison with weight decay and early stopping).

Regarding claim 13, Venkat does not explicitly disclose: The system of claim 10, wherein the parameter comprises weight decay.

Zur teaches: wherein the parameter comprises weight decay (“However, all regularization methods increased the average and decreased the standard deviation in AUC values with nonoverlapping 95% CIs. Noise injection and weight decay increased the average AUC value to 0.785 and 0.784, respectively, whereas early stopping increased the average AUC value to 0.770, and they reduced the standard deviation to 0.017, 0.020, and 0.023, respectively. Therefore, noise injection and weight decay performed similarly and both outperformed early stopping.” P4814 ¶2).

Venkat, Zhou and Zur are in the same field of endeavor of neural networks and are analogous. Venkat discloses a neural network computation circuit that uses multiple precision modes. Zhou teaches scaling gradients for reduced precision neural networks. Zur teaches using weight decay. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiple precision mode neural network of Venkat and Zhou with modifying a learning rate as taught by Zur to yield predictable results of increased performance.

Response to Arguments
Applicant’s arguments, see pp11-14, filed 02 August 2022, with respect to the rejection under 35 USC 101 of claims 1-32 have been fully considered and are persuasive.  The rejection of claims 1-32 has been withdrawn. 
Applicant’s arguments, see pp15-21, filed 02 August 2022, with respect to the rejection(s) of claim(s) 1-32 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Venkat, Zhou, Neela and Zur for claims 1, 5, 10-17, 19-23, 25, 30, and 32 as detailed above.
Allowable Subject Matter
Claims 26-29 and 31 are allowed.
Claims 2-4, 6-9, 18, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2198